 



Exhibit 10.19
HORNE INTERNATIONAL, INC.
REVOLVING LINE OF CREDIT TERM SHEET
April 10, 2008

     
 
   
Borrower:
  Horne International, Inc., a Delaware corporation (“Borrower”)
 
   
Lender:
  Evan Auld-Susott as agent for the Susott FLP and Trevor Foster (“Lender”)
 
   
Loan Amount:
  $1,000,000.00 (“Loan”)
 
   
Facility Type:
  Revolving Line of Credit
 
   
Conditions to Drawdown:
  (1) available only upon Borrower's certification to Lender that Borrower has
fully exhausted all funds available to Borrower pursuant to a $500,000.00
Working Capital Loan (“Working Capital Loan”) from Darryl K. Horne of even date
herewith; (2) Borrower’s certification to Lender that, from the Closing Date and
during the Term of the Loan until sold, the Real Property (as defined below)
shall be listed and shall, until sold, remain listed for sale with a realtor
acceptable to Lender at a listing price agreed upon by Borrower and Lender, with
all offers of purchase to be brought to Lender’s attention by Borrower promptly
upon Borrower’s receipt of same.
 
   
Interest Rate:
  Interest shall accrue on the unpaid principal balance of the Loan until paid
in full at the rate of twelve and a half percent (12.5%) per annum (“Interest
Rate”); provided, however, if any installment of interest or payment of
principal and interest accrued and due at maturity remains unpaid on the 15th
day after the due date of such payment, such late payment may be subject to a
late charge of five percent (5%) of such late payment. Upon the occurrence and
during the continuance of an Event of Default under any of the Loan Documents
and until such Event of Default is cured, interest on the Loan will accrue at
the rate of three percent (3%) per annum above the Interest Rate.
 
   
Term:
  The Loan shall mature and be payable in full at the earlier of (a) twelve (12)
months from the Closing Date or (b) the sale of the Real Property (as defined
below) (“Maturity Date”); provided, however, the Borrower may request one (1)
six (6) month extension of the Maturity Date (“Extension Option”), which the
Lender shall grant provided that (i) the Borrower sends the Lender a written
notice of its intention to exercise the Extension Option (“the Extension Option
Notice”) at least thirty (30) days prior to the Maturity Date, (ii) no default
has occurred under the Loan and is continuing, (iii) the Borrower pays the
Lender a Loan Extension Fee equal to the greater of (a) $2,500.00 or (b)
one-half percent (1/2%) of the principal balance of the Loan concurrently with
delivery of the Extension Option Notice.

 



--------------------------------------------------------------------------------



 



     
 
   
 
   
Payments:
  Interest only payable quarterly on the first day of each calendar quarter
until the Maturity Date, as may be extended under the Extension Option, at which
time the entire principal balance of the Loan and all accrued and unpaid
interest, late fees, and default interest, together with any costs and fees due
under the promissory note, shall be due and payable in full.
 
   
Prepayment:
  The Loan may be prepaid in full or in part, without premium or penalty, at any
time.
 
   
Collateral:
  First Deed of Trust on the Borrower's fee simple interest in certain
commercial real property situated at 91 Hill Avenue, Fort Walton Beach, Florida,
32548, (“Real Property”), which First Deed of Trust shall be senior in priority
and superior to a Second Deed of Trust in favor of Darryl K. Horne to secure
Borrower’s obligations under the Working Capital Loan.
 
   
Default:
  In the event that Borrower shall fail to perform its obligations to pay
interest quarterly or to pay the Loan in full at the Maturity Date, as may be
extended by the Extension Option, Lender may exercise its collection remedies as
provided in the Revolving Line of Credit Note and the Deed of Trust.
 
   
Loan Documents:
  The Borrower shall execute and deliver a Revolving Line of Credit Note, a Deed
of Trust, and such other agreements, certificates and other instruments required
by the Lender and its counsel in connection with the Loan (“Loan Documents”).
The Loan Documents shall contain such reasonable terms and provisions as are
customarily required by lenders in connection with loans secured by real
property.
 
   
Costs and Expenses:
  The Borrower shall pay all reasonable out of pocket costs and expenses
(including legal fees) actually incurred by the Lender in connection with the
preparation, negotiation, and review of Loan Documents, including premiums
related to a title insurance policy insuring the Lender’s first lien interest in
the Real Property.
 
   
Closing:
  Closing of the Loan shall be held at a location agreed to by the Borrower and
the Lender on or before April 13, 2008, unless the parties shall agree
otherwise.

(Remainder of Page Intentionally Left Blank)

 



--------------------------------------------------------------------------------



 



      THE FOREGOING TERMS AND CONDITIONS ARE HEREBY ACCEPTED AND AGREED TO THIS
10th DAY OF APRIL, 2008.

     
 
   
 
   
 
  BORROWER:
 
HORNE INTERNATIONAL, INC.
 
By: /s/ Michael M. Megless
Name: Michael M. Megless
Title: Chief Financial Officer
 
 
LENDER:
 
/s/ Evan Auld-Susott
EVAN AULD-SUSOTT
 
/s/ Trevor Foster
TREVOR FOSTER

 